¶69 (dissenting) — I agree with the majority that the Washington State Bar Association (WSBA) proved all three counts of misconduct by a clear preponderance of the evidence. I dissent, however, because I disagree with the majority’s sanction.
Madsen, J.
Count I
¶70 Mr. Lopez violated RPC 1.3 and RPC 3.2 when he missed briefing deadlines in an appeal to the Ninth Circuit. I agree with Justice Owens that Mr. Lopez was negligent in these failures. Negligence is defined as the “failure of a *598lawyer to heed a substantial risk that circumstances exist or that a result will follow, which failure is a deviation from the standard of care that a reasonable lawyer would exercise in the situation.” American Bar Association, Standards for Imposing Lawyer Sanctions 7 (1991 & Supp. 1992). Here, Mr. Lopez missed three briefing deadlines. He did request two extensions, which the Ninth Circuit granted. However, the court warned Lopez that another failure “may result in the court relieving counsel in this appeal and may subject counsel to the imposition of monetary sanctions.” Ex. 2f. As to the third deadline, Mr. Lopez failed to request another extension and he failed to inform the court that he no longer represented Mr. Guzman in the appeal. He did, though, urge new counsel, Mr. Salazar, to notify the Ninth Circuit that he had been retained and to request an additional extension. In my view, Mr. Lopez’s actions reflect a negligent mental state.
¶71 I also agree with Justice Owens that Mr. Lopez’s negligence caused little or no actual or potential injury to his client, Mr. Guzman, for the reasons articulated in her dissent. Thus, I agree that American Bar Association standard 4.44, at 33 applies. However, I also believe that standard 6.23 applies because Mr. Lopez failed to “comply with a court order or rule, [which] cause [d] . . . interference or potential interference with a legal proceeding” when he failed to follow the rules for filing briefs on his client’s behalf, standard 6.23, at 42. As the majority notes, the Ninth Circuit was put to considerable effort to gain Mr. Lopez’s compliance with its rules, and was ultimately compelled to refer Mr. Lopez to the WSBA for discipline.12
¶72 Accordingly, applying the relevant standards, I believe the presumptive sanction for Count I should be a reprimand.
*599Count II
¶73 Mr. Lopez violated RPC 1.15(d) when he failed to request an extension or to notify the Ninth Circuit that he was no longer representing Mr. Guzman. Guzman discharged Mr. Lopez and retained Mr. Salazar after Mr. Lopez had missed the third briefing deadline set by the Ninth Circuit. Although Mr. Lopez did inform new counsel that he had missed the September deadline and urged new counsel to seek an extension, Mr. Lopez failed to inform the Ninth Circuit that he no longer represented Mr. Guzman. Consequently, the Ninth Circuit issued an order to show cause, requiring Mr. Guzman to notify the court that he had retained new counsel, needed appointment of public counsel, or intended to proceed pro se. The order threatened to dismiss Guzman’s appeal. It also ordered Mr. Lopez, as “appellant’s retained counsel” to show cause why he should not be sanctioned. Ex. 2g. By failing to request an extension and/or notify the court of his withdrawal, Mr. Lopez failed to “take steps to the extent reasonably practicable to protect [his] client’s interests” in violation of RPC 1.15(d). I agree with the majority that Mr. Lopez’s conduct was negligent.
¶74 As to the appropriate sanction, I believe that standards 4.4 and 7.3 fit the circumstances here. If Mr. Lopez had notified the court that he no longer represented Mr. Guzman or filed a motion for an extension of time prior to transferring Mr. Guzman’s case, or both, perhaps the court would not have found it necessary to issue a show cause order with its threat of dismissal. Nevertheless, Mr. Guzman had retained new counsel, who then bore the major responsibility for notifying the court of his appearance and for filing the appellate brief. Although the injury or potential for injury to Mr. Guzman due to Mr. Lopez’s negligence was minimal, Mr. Lopez’s conduct caused considerable inconvenience to the court.
¶75 Accordingly, the presumptive sanction for Count II should be a reprimand.
*600Count III
|76 Mr. Lopez violated former RLD 1.1(b) (1994) when he failed to comply with the Ninth Circuit’s show cause order. In finding of fact 17, the hearing examiner found that Mr. Lopez had no reason to believe that his staff member’s phone call to the court shortly after receiving the show cause order resolved the matter. Additionally, the letter Mr. Lopez sent to the court in response to the order was sent beyond the 14 days required by the order. The majority concludes that Mr. Lopez knowingly violated former RLD 1.1(b) and finds that standard 6.22, at 41, which provides for suspension, describes the correct presumptive sanction. I disagree.
¶77 On September 25, 1998, Mr. Salazar informed Mr. Lopez that he had been retained to represent Mr. Guzman. The show cause order was not issued until March 2000. At that point, Mr. Lopez had already transferred Guzman’s file to new counsel, had alerted new counsel of the need to file an extension motion, and had recommended to new counsel that he notify the court that he would be taking over representation. Although Lopez did not do all that he should have to respond to the order, in light of the circumstances, his failure was negligent.
¶78 Justice Owens says, though, that a violation of former RLD 1.1(b) requires a finding that a lawyer acted willfully, and therefore intentionally. This is not so. Former RLD 1.1(b) subjects a lawyer to discipline for “[w]illful disobedience or violation of a court order directing him or her to do or cease doing an act which he or she ought in good faith to do or forbear.” The rule is framed in the disjunctive, thus, one may be disciplined for “willful disobedience ... of a court order” or for “violation of a court order.” Moreover, standard 6.2 provides for different sanctions when a lawyer violates a court order or rule, depending on the lawyers mental state. For example, standard 6.23 suggests that a *601“[reprimand is generally appropriate when a lawyer negligently fails to comply with a court order or rule.”13
¶79 Here, I believe that a reprimand is the correct presumptive sanction. Although there was little or no actual or potential injury to Mr. Guzman and little or no actual or potential interference with a legal proceeding, Mr. Lopez’s failings were not “an isolated instance of negligence in complying with a court order or rule” such that an admonition pursuant to standard 6.24 at 42 would be appropriate.
¶80 The aggravating and mitigating factors in this case do not suggest a departure from the presumptive sanction.
¶81 Accordingly, I believe that a reprimand is the appropriate sanction for the conduct in this case.

 While standard 4.44 appropriately applies insofar as Count I reflects a violation of RPC 1.3, standard 6.23 appropriately applies to the also included violation of RPC 3.2. Given this court’s plenary power in matters of lawyer discipline, In re Disciplinary Proceeding Against Whitt, 149 Wn.2d 707, 716, 72 P.3d 173 (2003), the court may apply a standard not relied upon by the hearing examiner or the Disciplinary Board.


 Justice Owens also states that I agree that the WSBA proved Lopez’s “willful disobedience” of the show cause order. Dissent (Owens, J.) at 612-13. My agreement is not a concession but a recognition that the hearing examiner framed his finding that Lopez violated former RLD 1.1(b) in the same disjunctive language of the rule. See conclusion of law 3, board record at 103. Justice Owens additionally misinterprets my analysis by stating that I have rewritten the rule to say “[w]illful disobedience or negligent violation of a court order.” Dissent (Owens, J.) at 612.1 have not. Instead, I have simply recognized that the rule encompasses violation of a court order with any of the relevant mental states: intent, knowledge, or negligence. I strongly disagree with Justice Owens’ belief that in order to charge a negligent violation of a court order, the WSBA would have had to charge a violation of RPC 3.2. Dissent (Owens, J.) at 612. Justice Owens bases this conclusion on a cross-reference table that does not relate to this state’s former Rules for Lawyer Discipline at all. Moreover, RPC 3.2 concerns expediting litigation, while former RLD 1.1(b) more precisely referred to violation of a court order, and the WSBA was entitled to charge under the more specific rule. Finally, I find strained Justice Owens’ complaint that I have failed to follow some rule of adjective-parallelism. Dissent (Owens, J.) at 612.